Appellee’s Motion is Dismissed as Moot; Appellant’s Motion is Granted;
Appeal Dismissed and Memorandum Opinion filed October 27, 2022.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-22-00677-CV


     EQUINOR TEXAS ONSHORE PROPERTIES LLC; EQUINOR
   PIPELINES LLC; EQUINOR NATURAL GAS LLC; AND EQUINOR
          MARKETING & TRADING (US) INC., Appellants

                                       V.

                 REPSOL OIL & GAS USA LLC, Appellee

                  On Appeal from the 295th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2022-05368


                        MEMORANDUM OPINION

     This is an attempted interlocutory appeal from an order denying plaintiff and
appellant Equinor Texas Onshore Properties LLC’s application for temporary
injunction signed August 31, 2022. See Tex. Civ. Prac. & Rem. Code Ann.
§ 171.098(a)(1) (allowing interlocutory appeal of order denying application to
compel arbitration under Tex. Civ. Prac. & Rem. Code Ann. § 171.021). On
October 5, 2022, appellants Equinor Texas Onshore Properties LLC; Equinor
Pipelines LLC; Equinor Natural Gas LLC; and Equinor Marketing & Trading (US)
Inc. filed an unopposed motion to dismiss the appeal.1 See Tex. R. App. P. 42.1.

      The motion is granted. We dismiss the appeal.

      Appellee’s motion to dismiss the appeal is dismissed as moot.



                                    PER CURIAM


Panel consists of Justices Spain, Poissant, and Wilson.




      1Appellants Equinor Pipelines LLC; Equinor Natural Gas LLC; and Equinor Marketing
& Trading (US) Inc. are not parties to the trial court’s August 31, 2022 order.

                                            2